(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, por moción de julio 9, 1941, vista en el día de ayer sin asistencia de las partes, la apelada solicita la desestimación del recurso interpuesto en este caso en febrero 14, 1935; y
Por Cuanto, de la certificación acompañada a la moción resulta que después de interponerla nada hizo la apelante para perfeccionar la apelación:
Por tanto, vistas la ley y la jurisprudencia aplicables, se declara la moción con lugar y en su consecuencia sé desestima, por abandono, el recurso.